                 Case 2:21-cv-01541-WBS-DB Document 9 Filed 09/09/21 Page 1 of 2



                                             United States District Court
                                             Eastern District of California




OL USA LLC
                                                              Case Number: 2:21-cv-01541-WBS-DB
 Plaintiff(s)

 V.
                                                              APPLICATION FOR PRO HAC VICE
TTS International LLC                                         AND PROPOSED ORDER

 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
Mark Avsec                                               hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Plaintiff OL USA LLC

On         05/15/1995               (date), I was admitted to practice and presently in good standing in the
                Ohio Supreme Court                       (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have / ✔I have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




Date:       08/30/2021                             Signature of Applicant: / s/ Mark E. Avsec



        U.S. District Court – Pro Hac Vice Application                                                   Page 1
        Revised July 6, 2021
                 Case 2:21-cv-01541-WBS-DB Document 9 Filed 09/09/21 Page 2 of 2

Pro Hac Vice Attorney

Applicant's Name:                 Mark Avsec
Law Firm Name:                    Benesch Friedlander Coplan & Aronoff LLP
Address:                          200 Public Square, Suite 2300


City:                             Cleveland                      State:       OH    Zip:   44114
Phone Number w/Area Code: (216)    363-4500
City and State of Residence: Willowick, Ohio
Primary E-mail Address:      mavsec@beneschlaw.com
Secondary E-mail Address:


I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:             Reed Lyon
Law Firm Name:                    Benesch Friedlander Coplan & Aronoff LLP
Address:                          One Market Street, Spear Tower, Suite 3600


City:                             San Franciso                   State:      CA    Zip:      94105
Phone Number w/Area Code: (628)             600-2250                      Bar #    288361



                                                         ORDER
The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.


Dated: September 8, 2021




        U.S. District Court – Pro Hac Vice Application                                             Page 2
        Revised July 6, 2021
